Citation Nr: 0507755	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  02-10 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).  

2.  Entitlement to compensation benefits for cause of death 
pursuant to 38 U.S.C.A. § 1151 (West 2002).  

3.  Entitlement to service connection for the cause of the 
veteran's death.  

4.  Entitlement to Dependents' Educational Assistance 
benefits (Chapter 35).  





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  He died in June 1998.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.  

The claims for compensation benefits for cause of death 
pursuant to 38 U.S.C.A. § 1151; for service connection for 
the cause of the veteran's death, and for Dependents' 
Educational Assistance benefits are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
her part.  



FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death in June 1998.  

2.  During his lifetime, the veteran had not established 
service connection for any disability.  

3.  The veteran was not evaluated as being totally disabled 
from service-connected disability for 10 continuous years 
immediately preceding death or rated as being totally 
disabled continuously for a period of not less than 5 years 
immediately preceding his death.  



CONCLUSION OF LAW

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 
lacks legal merit and must be denied as a matter of law.  38 
U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 
20.1106 (2004); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

With respect to the claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318, the Board notes that the facts are not in 
dispute; resolution of the appeal is dependent on 
interpretation of the regulations pertaining to such 
benefits.  

VA has no further duty, therefore, to notify her of the 
evidence needed to substantiate her claim, or to assist her 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid her in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  


II.  Entitlement to DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318(a), when a veteran dies of a 
nonservice-connected cause, benefits are payable to the 
surviving spouse in the same manner as if the death were 
service connected, if the veteran's death was not the result 
of his own willful misconduct, and who was either in receipt 
of or entitled to receive compensation at the time of death 
for service-connected disabilities rated totally disabling 
for a continuous period of at least ten years immediately 
preceding death.  "Entitled to receive" means that at the 
time of death, the veteran had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of a disability rating.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  

The Board notes that interpretation of 38 U.S.C.A. § 1318(b) 
by the courts of competent jurisdiction has evolved a great 
deal over the past decade.  A brief summary of the evolution 
is offered here to better understanding the Board's decision.  

In 1997, the Court held that, under 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22, a surviving spouse had the right to attempt to 
demonstrate that a veteran "hypothetically" would have been 
entitled to a different decision on a service-connection-
related claim, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court held 
that 38 C.F.R. § 3.22(a), as it existed then, permitted a 
showing of "hypothetically"entitlement to DIC where the 
veteran had never filed a claim for compensation.  

In January 2000, in response to Wingo, VA revised 38 C.F.R. § 
3.22, to ensure that the regulation clearly expressed VA's 
interpretation of 38 U.S.C.A. § 1318, that is, that the award 
of DIC benefits depended on whether the veteran was receiving 
total disability compensation for the period of time required 
by 38 U.S.C.A. § 1318, or was entitled to receive the benefit 
but for clear and unmistakable error in the adjudication of a 
claim.  

VA removed the ambiguous language that led to the Court's 
holding in Wingo about "hypothetical" entitlement as a basis 
for establishing DIC eligibility.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that revised 38 C.F.R. § 3.22 
constituted an interpretative rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

Accordingly, the Board will proceed to adjudicate this claim 
under the current versions of 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22, which does not permit consideration of 
"hypothetical" entitlement.  

The veteran submitted an informal claim for VA compensation 
benefits in September 1955.  He asserted that he had been 
hospitalized in service and was then suffering from an 
"ailment" that he believed to be related to that in-service 
hospitalization.  

The RO subsequently issued a letter to the veteran advising 
him to complete and return an enclosed VA Form 8-526, 
Veteran's Application for Compensation and Pension.  The RO 
indicated that, once this form was received, further action 
would be taken on his claim.  

The veteran subsequently returned a VA Form 8-526 that was 
only partially completed.  He did not complete the sections 
asking him to identify the disabilities that he believed to 
be related to service or the sections asking him to identify 
any health care providers who have treated him for those 
disabilities since discharge.  

In October 1955, the RO issued another letter to the veteran 
advising him that he had not fully completed the VA Form 8-
526, and that it was necessary for him to do so before 
further action could be taken on his claim.  

No subsequent correspondence was received from the veteran 
regarding this claim.  In a November 1955 letter, the RO 
advised the veteran that, because he had not returned a 
completed VA Form 8-526, his claim was being denied based on 
failure to cooperate.  He was advised that, if the necessary 
information were received at a later date, further action 
would be taken.  

There is no indication in the record that the veteran ever 
expressed disagreement with the denial of his claim in the 
November 1955 letter or filed any subsequent claim of service 
connection.  

The record reflects that the veteran died in June 1998.  The 
certificate of death lists the immediate cause of death as 
acute renal failure due to or as a consequence of 
dehydration, which is due to or as a consequence of advanced 
Alzheimer's dementia.  

The appellant was married to the veteran at the time of his 
death.  During his lifetime, the veteran did not establish 
service connection for any disability.  

As such, the veteran was not in actual receipt of a 100 
percent disability rating for service-connected disability 
for the statutory period of time prior to his death, that is, 
the veteran had no service-connected disability rated as 100 
percent disabling for at least 10 years prior to his death.  

Therefore, the veteran does not qualify as a "deceased 
veteran" for purposes of applying 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22.  

Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).  

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating decision.  As the appellant has not 
raised this issue, the Board concludes that no further action 
or consideration is warranted on this question.  

The Board recognizes that the appellant has also perfected an 
appeal regarding a claim of service connection for the cause 
of the veteran's death.  However, even if it was found that 
the veteran's death was caused by a service-connected 
disability, this would still not be sufficient to show that 
such disability was so disabling as to be rated 100 percent 
for a continuous period of 10 years prior to his death in 
1998.  

Furthermore, to the extent the appellant might argue that the 
veteran had a service- connected disability that would have 
been evaluated as 100 percent disabling, or a totally 
disabling condition that would have been established as 
service connected, for at least 10 years before his death if 
a claim had been filed, the Board finds that such an 
allegation is tantamount to a "hypothetical claim" for 
entitlement, which is excluded from consideration.  NOVA II, 
314 F.3d 1379-80.  

In short, the Board finds that the appellant has not met the 
legal criteria for establishing entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  Therefore, the appellant's 
claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 must be denied as a matter of law.  See Sabonis, 
supra.  



ORDER

The claim of entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 is denied by operation of law.  




REMAND

Thee appellant is also seeking entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 based on the cause of the 
veteran's death.  She essentially contends that it was poor 
judgment for VA physicians to prescribe Haldol during a 
hospitalization from March 1998 to June 1998.  

The appellant reported that the veteran became very 
lethargic, almost comatose as a result of that medication and 
that it caused a fall that resulted in a subdural hematoma.  

She also asserted that the medication caused him to develop 
drug-induced Parkinsonism, which was diagnosed during his 
admission.  Thus, the appellant essentially contended that 
the administration of Haldol caused the subdural hematoma and 
Parkinsonism, both of which she believed contributed to his 
death.  

In April 2003, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the 
appellant's claim for compensation benefits pursuant to 
38 U.S.C.A. § 1151.  

A VA physician subsequently reviewed the claims folder and 
completed a report responding to the Board's inquiries.  

In December 2003, the Board forwarded a copy of this report 
to the appellant accompanied a letter advising her that she 
had the right to submit additional evidence and argument in 
support of her claim.  She subsequently submitted an 
additional statement in support of her claim in February 
2004.  

Thereafter, in October 2004, the Board issued a letter to the 
appellant requesting that she specify whether she wished to 
waive initial consideration of this additional medical 
evidence by the agency of original jurisdiction.  She did not 
respond to this letter.  

Therefore, because the appellant has not waived initial RO 
consideration of this evidence by the AOJ, the Board finds 
that a remand of this issue is warranted.  

The appellant is also seeking service connection for the 
cause of the veteran's death.  Because the VHA opinion 
contains medical findings relevant to determining the cause 
of the veteran's death, the Board finds that the RO must also 
reajudicate that claim with consideration given to this new 
evidence.  

Furthermore, the appellant is also seeking entitlement to VA 
educational assistance under Chapter 35.  Basic eligibility 
for educational assistance to dependents exists when the 
veteran died as the result of a service-connected disability.  
38 C.F.R. § 3.807(a)(4)(2003).  

For that reason, the Board finds that the issues of 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death and educational assistance under Chapter 35 
are inextricably intertwined.  Thus, appellate review of the 
latter claim must be deferred pending completion of the 
development requested for the former claim.  

Accordingly, this case is remanded for the following action:

The RO should take appropriate action in 
order to readjudicate the issues of 
entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151, service 
connection for the cause of the veteran's 
death and Dependents' Educational 
Assistance benefits (Chapter 35) in light 
of the additional evidence of record.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


